Case: 13-15214    Date Filed: 12/12/2013   Page: 1 of 2


                                                      [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT

                      ________________________

                            No. 13-15214
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cv-00663-MEF-TFM



JAMES HALL,
N.C. CLINT MOSER, JR.,

                                                Plaintiffs-Appellants,

                                   versus

SECRETARY OF STATE, STATE
OF ALABAMA,

                                          Defendant-Appellee.
                    ____________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                  _____________________________

                            (December 12, 2013)

Before TJOFLAT, WILSON and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 13-15214       Date Filed: 12/12/2013       Page: 2 of 2


       We affirm the District Court’s denial of appellants’ motion for a preliminary

injunction 1on the grounds that the injury to the public from the issuance of an

injunction would far outweigh any injury appellants might suffer.

       AFFIRMED.




       1
         The District Court also denied appellants’ motion for a temporary restraining order.
That motion sought the same relief as the motion for a preliminary injunction; the two motions
therefore merged.
                                               2